DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s arguments have been considered and are persuasive. Per Applicant’s arguments filed 12/06/2021, claims 29-35 have been rejoined since they recite the same language as claims 9-14 and 22. 
Allowable Subject Matter
Claims 1-8, 15-22 and 29-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 	As to claim 1, the closest prior art is US 2008/0077081 to Mounce.  Figure 29 depicts a sensor housing (22) and a reservoir housing (20) having first and second adhesive components (101) on the bottom surface of the drug delivery device and the body of the sensor.  However, Mounce fails to teach, disclose or render obvious “positioning a drug delivery device over the sensor, the sensor positioned within a central opening of the drug delivery device, the drug delivery device covering all portions of the sensor except the bottom surface of the sensor attached to the user, the drug delivery device including a reservoir configured to store a liquid drug and a drug delivery component configured to extract the liquid drug from the reservoir for delivery to the user; attaching the drug delivery device to the body of the user with a second adhesive component positioned on a bottom surface of the drug delivery device; and extending an infusion cannula from a periphery of the bottom surface of the drug delivery device, the infusion cannula spaced a predetermined distance from the sensing cannula” in addition to other limitations. 	Regarding claim 15, the prior art of record fails to teach, disclose or render obvious a method . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0173261 to O’Connor et al; US 2012/0277667 to Yodat et al; US 2013/0274576 to Amirouche et al; US 10,894,122 to Nishimura et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRANDY S LEE/Primary Examiner, Art Unit 3783